MILLS, Judge.
Appellant-defendant seeks reversal of an adverse judgment based on a jury verdict.
At the conclusion of plaintiff’s case in chief and at the conclusion of all the evi*136dence, defendant moved for a directed verdict which was denied. Defendant contends this was error.
Appellee-plaintiff sought damages from defendant, alleging defendant negligently sold him an automobile with .an invalid tag, resulting in his arrest.
Defendant urges, and we agree, that the record is devoid of any evidence supporting plaintiff’s claim of negligence. The trial court erred in denying defendant’s motion for a directed verdict at the conclusion of the plaintiff’s case in chief.
Reversed and remanded with directions to vacate and set aside the judgment rendered for plaintiff, and to render a judgment for defendant.
BOYER, C. J., and McCORD, J., concur.